Citation Nr: 1510249	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  02-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected basal cell carcinoma and its residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954, July 1954 to July 1957, and June 1958 to May 1975.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Medical Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for basal cell carcinoma of the left eyebrow; a 10 percent evaluation was assigned.

In January 2004, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2004 decision, the Board, in pertinent part, remanded the issue of entitlement to an initial disability evaluation in excess of 10 percent for basal cell carcinoma of the left eyebrow for additional development.  The issue was returned to the Board for further appellate consideration.  The Board denied the Veteran's appeal by decision dated in June 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2008, the Court remanded this matter to the Board for compliance with the instructions included in the February 2008 Joint Motion for Remand.

In an April 2009 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

Pursuant to the mandates of the February 2008 Joint Motion for Remand, the Board remanded this claim in order to afford the Veteran a VA examination that would address the extent and severity of his basal cell carcinoma and its residuals.  In the April 2009 remand, the Board instructed the AOJ to obtain a VA dermatological examination, which would describe each area affected by basal cell carcinoma.  To this end, the medical evidence of record documents evidence of basal cell carcinoma removal from the eyebrows, both ears, and the left cheek.  See the VA examination reports dated July 1996, February 2001, April 2003, June 2005, & July 2012; see also the VA treatment records dated April 2007 & the private treatment records dated June 2002 & July 2009.

The Veteran was afforded a VA examination in April 2012 at which time the examiner rendered dermatological findings only as to the basal cell carcinoma of the right eyebrow.  He failed to provide specific findings sufficient for VA rating purposes as to the other areas of identified basal cell carcinoma.  The Veteran was afforded another VA examination in July 2012, at which time the examiner noted the Veteran's history of basal cell carcinoma on the ears and left cheek; however, the examiner failed to provide dermatological findings sufficient for VA rating purposes as to these basal cell carcinoma residuals.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since August 2014.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded a VA dermatological examination for the purpose of determining the current status of his service-connected basal cell carcinoma and its residuals, to include basal cell carcinoma of the ears, eyebrows, and left cheek.  The claims file, a copy of this remand, as well as all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  Untouched photographs of the affected areas should be included with the examination report.

Following a review of the relevant medical records in the claims file, the examiner is requested to specifically examine the Veteran and determine whether there is visible or palpable tissue loss in the head, face or neck, and either gross distortion or asymmetry of one or more features or paired sets of features, and how many if more than one, as a result of basal cell carcinoma, to include basal cell carcinoma of the ears, eyebrows, and left cheek.

For each area affected by basal cell carcinoma to include basal cell carcinoma of the ears, eyebrows, and left cheek, the examiner is also requested to determine if there are one or more characteristics of disfigurement of the head, face or neck.

The examiner is instructed that characteristics of disfigurement include:  (1) scar 5 or more inches in length, (2) scar at least one-quarter inch wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches, (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches, (7) underlying soft tissue missing in an area exceeding 6 square inches, (8) skin indurated and inflexible in an area exceeding 6 square inches.

The examiner should also determine if the residual scars from removal of basal cell carcinoma are deep or superficial, and whether they are unstable or are painful upon examination.

Lastly, the examiner should specifically comment on the impact of the Veteran's service-connected basal cell carcinoma and its residuals on his ability to obtain and/or maintain employment.

A complete rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

